Citation Nr: 0718211	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claims 
seeking entitlement to service connection for bilateral 
hearing loss, tinnitus and post-traumatic stress disorder 
(PTSD).  Subsequently, in a September 2004 rating decision, 
the RO granted service connection for PTSD.  The grant of 
service connection represents a complete grant of that 
benefit sought on appeal.  Thus, the Board does not have 
jurisdiction over that issue.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  There is competent medical evidence linking the veteran's 
bilateral hearing loss to military service.

2.  There is competent medical evidence linking the veteran's 
tinnitus to military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Resolving all reasonable doubt in the veteran's favor, 
tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  When implementing the award, the RO 
will address any notice defect with respect to the disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.   

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case, with 
respect to the issues of bilateral hearing loss and tinnitus, 
the Board is taking action favorable to the veteran by 
granting service connection for bilateral hearing loss and 
tinnitus, as such the Board finds that there has been no 
prejudice to the veteran that would warrant further notice or 
development and the Board will proceed with appellate review.  
See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus as a result of noise exposure as a 
machinist while in service.  Also, he contends to have 
experienced acoustic trauma while training in a submarine 
chamber.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).

Regarding the issue of hearing loss, applicable regulations 
provide that impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2006).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

Service medical records show that the veteran was not 
diagnosed with either bilateral hearing loss or tinnitus 
during service.  His enlistment examination and separation 
examination both show that he was clinically normal for his 
hearing.

A February 1966 enlistment audiological examination showed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
10

The veteran's latest VA audiological examination, in May 
2002, showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
45
LEFT
30
30
30
40
50

The veteran's speech discrimination scores were 100 percent 
for the right ear and 96 percent for the left ear. 

The VA audiologist found that the veteran's auditory 
thresholds at 3000 and 4000 were at least 40 decibels or 
greater, meeting the criteria of 38 C.F.R. § 3.385 such that 
it could be considered a disability for VA purposes.  The 
veteran was diagnosed with mild-to-moderate sensorineural 
hearing loss bilaterally.  Further, the audiologist noted 
that the veteran complained of increasing tinnitus since 
service.

In support of his claim, the veteran submitted an 
audiological examination report from the Perry Hearing Center 
in December 2002.  At the examination, the veteran reported 
to have experienced barrow trauma associated with training 
for submarine deep water submersion.  Also, he reported to 
have served as a machinist's mate where he was routinely 
exposed to intense engine noises.  Based on the veteran's 
reported history, the private audiologist found that the 
veteran's hearing loss and tinnitus was probably due to 
intense noise exposure and barrow trauma associated with his 
military service.  The audiologist also opined that the 
veteran's hearing loss were in excess of that due to aging 
process alone.

A review of the veteran's service records confirm that the 
veteran was a machinist's mate with the U.S. Navy and that he 
worked on submarines.  Although, there are no service medical 
records of the veteran's claimed barrow trauma associated 
with deep water submersion, there is positive evidence that 
the veteran trained for and qualified in submarines in July 
1968.  

After a full review of the record and resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection for bilateral hearing loss and 
tinnitus is established.  Where evidence favorable to the 
veteran is of record, and no contradictory evidence has been 
obtained, service connection for bilateral hearing loss and 
tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2002).  
Thus, the veteran's claims for service connection for 
bilateral hearing loss and tinnitus are granted.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


